                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

DENNIS KERRIGAN,                               :
                                               :       Civil No. 18-11581 (FLW)
                       Petitioner,             :
                                               :
                       v.                      :       MEMORANDUM OPINION
                                               :
THE ATTORNEY GENERAL OF THE                    :
STATE OF NEW JERSEY,                           :
                                               :
                       Respondent.             :
                                               :


FREDA L. WOLFSON, U.S.D.J.

       Petitioner, Dennis Kerrigan (“Kerrigan” or “Petitioner”), acting pro se, filed a petition for

writ of habeas corpus under U.S.C. § 2254, which complains of the State’s conduct during his

criminal trial and alleges that he received ineffective assistance of counsel. (See Pet., ECF No.

1.) Kerrigan has, at all relevant times, listed a residential address in Lawrenceville, New Jersey,

and he has included no allegations of presently being in custody. (See, e.g., Cover Letter, ECF

No. 1-2.)

       Kerrigan’s Petition is subject to screening under Rule 4 of the Rules Governing § 2254

Cases, under which, “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court, the judge must dismiss the petition.” Rules

Governing § 2254 Cases, 28 U.S.C.A. foll. § 2254, Rule 4. Under § 2254, a habeas petitioner

must, at the time of filing, be in custody under the conviction he is attacking. 28 U.S.C. § 2254;

Obado v. New Jersey, 328 F.3d 716, 717 (3d Cir. 2003); see also Lackawanna Cty. Dist. Att’y v.

Coss, 532 U.S. 394, 401–02 (2001); Maleng v. Cook, 490 U.S. 488, 490–91 (1989).
        Here, the facts alleged by Kerrigan seem to show that he was not in custody when he

filed the Petition. (See ECF No. 1.) Furthermore, Kerrigan has recently filed a letter stating that

he “mistaking [sic] filed for a Writ of Habeas Corpus as a non lawyer I didn’t realize what I was

doing.” (Letter (Nov. 30, 2018), ECF No. 3.) In that letter, he further complains about his

interactions with Lawrence Township police. Consequently, the Petition must be dismissed upon

screening under Rule 4 of the Rules Governing § 2254 Cases, as Petitioner does not meet the

custody requirement. To the extent that Kerrigan seeks to assert claims for violations of his

constitutional rights by the police or other governmental entities, he may be able to do so by

commencing a separate, properly filed civil rights action. Accordingly, the Petition is dismissed

without prejudice, as it plainly appears that Petitioner is not entitled to relief.

        Under 28 U.S.C. § 2253(c), a litigant may not appeal a final order in a habeas proceeding

unless the judge or a circuit justice issues a certificate of appealability (“COA”). That section

further directs courts to issue a COA “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner's underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).




                                                    2
Here, reasonable jurists would not find the Court’s procedural ruling debatable. Accordingly, no

certificate of appealability shall issue.

        An appropriate Order follows.




DATED: December 7, 2018                                    /s/ Freda L. Wolfson
                                                           FREDA L. WOLFSON
                                                           United States District Judge




                                               3
